DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 01/12/2022. The Applicant’s claim amendment filed on 01/12/2022 has been entered.

Allowable Subject Matter
Claims 1, 3, 4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim (claim 1) of the instant application have been amended to recite an invention of configuring a decision feedback equalizer that comprises a first equalizer and a second equalizer. The first equalizer has first coefficients and the second equalizer has second coefficients. A coefficient adjusting circuit adaptively adjusts the second coefficients according to an error signal. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claim 1. Specifically, the examiner’s best prior art by Blanksby et al. (US 6,744,814 B1) does not teach “a limit operation of the second coefficients is selectively performed during a procedure of adaptively adjusting the one or more of the second coefficients, and wherein when the limit operation of the second coefficients is performed, at least one of the second coefficients is further 30adjusted according to a weakening factor during the procedure of adaptively adjusting the one or more of the second coefficients to generate a set of limited second coefficients” as recited in claim 1.
Therefore, claim 1 is considered distinct from prior art and is allowable. Since claims 3, 4 and 6-9 are depending on claim 1, the dependent claims become allowable accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631